DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on January 29, 2021.  Claims 4, 5, and 13-15 have been cancelled.  Claims 1-3 and 6-12 are currently pending and are under examination.
Any objections and/or rejections not reiterated below are hereby withdrawn.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 29, 2021 and February 3, 2021 are being considered by the examiner.  The examiner has removed the hypertext link.  Applicant is reminded that hypertext links are not allowed in patent disclosures. 

Withdrawal of Rejections
The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims and the remarks.
The rejection of claim(s) 13 under 35 U.S.C. 102(a)(1) as being anticipated by Arifin and Palmer (Biomacromolecules 6: 2172-2181 (2005)) is withdrawn based on the amendment to the claims and the remarks.

Allowable Subject Matter
Claims 1-3 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose of preparing the polymersome-encapsulated protein suspension as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        March 11, 2021